DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Paul Fournier on 02/19/2021.
The application has been amended as follows: replace claims 6 and 8 with the following:

6. (Currently Amended) A servo controller comprising: a servo control unit that controls a motor in a machine based on a position command; a position detection unit that detects the position of the motor; a positional error calculation unit that calculates a positional error between the position command and the position of the motor detected by the position detection unit; 2a position abnormality detection unit that detects a position abnormality in the motor when the positional error calculated by the positional error calculation unit is a first threshold or more; a load detection unit that detects a load torque on the motor; a load abnormality detection unit that detects a load abnormality in the motor when the load torque detected by the load detection unit is a second threshold or more; an abnormality detection unit that detects an abnormality in the machine when the position abnormality detection unit detects the position abnormality in the motor or when the load abnormality detection unit detects the load abnormality in the motor; and a threshold change unit that changes at least one of the first threshold and the second threshold in response to a load state of the motor, wherein when the position abnormality detection unit detects the position abnormality in the motor, the position abnormality detection unit outputs a position abnormality level responsive to the magnitude of the positional error, when the load abnormality detection unit detects the load abnormality in the motor, the load abnormality detection unit outputs a load abnormality level responsive to the magnitude of the load torque, and the abnormality detection unit detects the abnormality in the machine based on the position abnormality level output from the position abnormality detection unit and the load abnormality level output from the load abnormality detection unit, and issues a notification to stop the operation of the motor when abnormality is detected, wherein the threshold change unit controls the position abnormality detection unit or the load abnormality detection unit so as to invalidate one of output of the position abnormality level and output of the load abnormality level in response to the load state of the motor3=, wherein the threshold change unit controls the load abnormality detection unit so as to invalidate output of the load abnormality level when the load state of the motor is a heavy load state, and the threshold change unit controls the position abnormality detection unit so as to invalidate the position abnormality level when the load state of the motor is a no-load state or a light-load state.
8. (Currently Amended) A servo controller comprising: a servo control unit that controls a motor in a machine based on a position command; a position detection unit that detects the position of the motor; a positional error calculation unit that calculates a positional error between the position command and the position of the motor detected by the position detection unit; a position abnormality detection unit that detects a position abnormality in the motor when the positional error calculated by the positional error calculation unit is a first threshold or more; a load detection unit that detects a load torque on the motor; a load abnormality detection unit that detects a load abnormality in the motor when the load torque detected by the load detection unit is a second threshold or more, 5an abnormality detection unit that detects an abnormality in the machine when the position abnormality detection unit detects the position abnormality in the motor or when the load abnormality detection unit detects the load abnormality in the motor; and a threshold change unit that changes at least one of the first threshold and the second threshold in response to a load state of the motor, wherein when the position abnormality detection unit detects the position abnormality in the motor, the position abnormality detection unit outputs a position abnormality level responsive to the magnitude of the positional error, when the load abnormality detection unit detects the load abnormality in the motor, the load abnormality detection unit outputs a load abnormality level responsive to the magnitude of the load torque, and the abnormality detection unit detects the abnormality in the machine based on the position abnormality level output from the position abnormality detection unit and the load abnormality level output from the load abnormality detection unit, and issues a notification to stop the operation of the motor when abnormality is detected, wherein the position abnormality level is a difference between the positional error and the first threshold, and the load abnormality level is a difference between the load torque and the second threshold.
Allowable Subject Matter
Claims 2-3 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art references fail to teach or disclose: a servo controller comprising: an abnormality detection unit that detects an abnormality in the machine when the position abnormality detection unit detects the position abnormality in the motor or when the load abnormality detection unit detects load abnormality in the motor, a threshold change unit that changes at least one of the first threshold and the second threshold in response to a load state of the motor, and
The threshold change unit controls the load abnormality detection unit so as to invalidate output of the load abnormality level when the load state of the motor is a heavy load state, and controls the position abnormality detection unit so as to invalidate the position abnormality level when the load state of the motor is a no-load state or a light-load state (claim 6); or
When the total sum of the position abnormality level and the load abnormality level is a third threshold or more, the abnormality detection unit issues a notification to stop the operation to the motor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KAWING CHAN/Primary Examiner, Art Unit 2846